DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “recycled air condenser” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 3-9 are rejected for being dependent on claim 2.

Claims 2 and 3 recite the limitation “recycled air condenser” which is not supported by the written description originally filed at all, the written description does not describe the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3-9 are rejected for being dependent on claim 2.

Claim 1 recites limitations “a lower section than a first distilling section” in labeled line 14 and “a lower section” lines 17-18 which is indefinite for being unclear if these are the same section or not since both lower sections are antedated.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation of lines 17-18 will be interpreted as “the lower section” for purposes of examination. 

Claim 1 recites limitations “an upper section of the distillation column” in labeled lines 18-19 and “an lower section of the distillation column” line 21 which is indefinite for being unclear if these are the same section or not since both lower sections are antedated.  Based on the Applicant’s disclosure as best understood by the Examiner, 

Claim 2 recites the limitation “a feed air expansion valve configured to expand the low-temperature feed air obtained by cooling feed air in the main heat exchanger” which is indefinite for being unclear what low temperature feed air Applicant is referencing.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “a feed air expansion valve configured to expand a low-temperature feed air obtained by cooling feed air in the main heat exchanger” for purposes of examination.

Claims 2 and 3 recite the limitations “a t least a portion of the waste gas” multiple times (see lines 22, 24, and 29 at least in claim 2; lines 4 and lines 6 of claim 3) which make the claims indefinite for being unclear and creating confusion for which portions of waste gas Applicant is referencing since Applicant’s disclosure, in Figs. 2 and 3, teaches portions 34, 43 and 36, all of which are portions of waste gas, while Figs. 4-6 teaches portions 34, 432, 26 and portions going through 12 and 13.  Due to the lack of clarity and confusion, it is difficult for the Examiner to Apply prior art of record to meet the Applicant’s intended claim language.  For purposes of examination, so long there is a gas, the limitation will be met. 

Claim 2 recites the limitation “fed by the recycled air condenser” in line 27 which is indefinite for being unclear what condenser Applicant is referencing as the limitation 

Claim 2 recites the limitation “to the distillation column from a lower section of the distillation column than the location of the first distilling section” which is indefinite language as it is unclear what Applicant is claiming in view of Applicant’s specification.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “to the distillation column at a lower section of the distillation column than the location of the first distilling section” for purposes of examination.

Claim 3, similar to claim 2, recites the limitation “recycled air condenser” which is indefinite for being unclear, in view of Applicant’s specification, what recycled air condenser Applicant is referencing.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “the recycled air compressor” for purposes of examination.

Claim 5, similar to claim 2, recites the limitation “recycled air condenser” which is indefinite for being unclear, in view of Applicant’s specification, what recycled air condenser Applicant is referencing.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “the recycled air compressor” for purposes of examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 4,595,405), hereinafter referred to as Agrawal, in view of Thorogood et al. (US 4,867,773), hereinafter referred to as Thorogood.

Regarding claim 1, Agrawal teaches a method (using Fig. 2) for producing a liquid nitrogen product (136), the method comprising:
a precooling step (precooling in HX 118 first stage in annotated Figure 1 by the Examiner) for cooling at least a portion of feed air (116) scrubbed of specified impurities (within 103 which removes CO2 and H2O; column 5, lines 23-27) to a first temperature (temperature of feed air within first HX stage in annotated Figure 1 by the Examiner) and cooling (within second HX stage in annotated Figure 1 by the Examiner by expanded feed air from turbine 114) the precooled feed air;
a cooling step (using portion 124 of feed air passing through HX second stage in annotated Figure 1 by the Examiner) for cooling at least a first portion (portion of 116 which flows through all of heat exchangers 118s) of the feed air cooled by the cooling step to a second temperature lower (See table I, -165 C) than the first temperature to produce a low-temperature feed air (122);
a first expanding step (using expander 114) for expanding and cooling a second portion of the feed air (portion passing through expander 114) cooled by the precooling step to produce a first low-temperature air (low-temperature air leaving expander 114);
a second expanding step (using expander 110) for expanding and cooling at least a third portion (portion passing through 110) of the feed air to produce a second low-temperature air (portion exiting 110);
a first introducing step (where 122 is expanded and enters column 126; notice unlabeled valve which are known in the art for expanding feed air prior to entering a distillation column) for expanding and introducing the feed air cooled by the cooling step 
a condensing step (within boiler section 132) for condensing at least a portion of the gas (nitrogen gas is condensed; see column 5, lines 53-60, “Oxygen-rich liquid product 128 from the bottom of the distillation column 126 is cooled in a heat exchanger 130 and flashed in a boiler/condenser 132 located at the top of the distillation column.  The gaseous nitrogen stream at the top of the distillation column is condensed in the boiler/condenser to provide the liquid reflux at the top of the distillation column and a liquid nitrogen stream 134.”) inside the distillation column by exchanging heat with an oxygen-rich liquid (liquid oxygen is pooled at the bottom of 126 and leaves through line 128) pooled in the lower section of the distillation column by a condensing section (132) arranged in an upper section (section where 132 is located) of the distillation column;
a waste gas (144);
a waste gas heat exchange step (where waste gas in line 145 exchanges heat in HX first and second stages 118 in annotated Figure 1 by the Examiner) for exchanging heat between the not diverted waste gas (waste gas in line 145) and the precooled feed air (in HX 118s);
a liquid nitrogen product (liquid removed at 136) removing step for removing a liquid nitrogen product (liquid nitrogen in the bottom of separator 140) from the distillation column, wherein the feed air exchanges heat with the first low-temperature air and/or the second low-temperature air in the precooling step and the cooling step (within HXs 118).


    PNG
    media_image1.png
    764
    936
    media_image1.png
    Greyscale

Figure 1:  annotated Fig. 2 of Agrawal.

Agrawal does not teach a recycled air compressing step for diverting waste gas removed from the condensing section arranged in an upper section of the distillation column and compressing the diverted waste gas; or a second introducing step for introducing the compressed recycled air compressed by the recycled air compressing step into the lower section of the distillation column than the location of the first distilling section.

Thorogood teaches a recycled air compressing step (using compressor 230 in Fig. 2) for diverting waste gas (gas within 243) removed from a condensing section (section at 231) arranged in an upper section (upper section of distillation column 227) of the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Agrawal such that a portion of the waste gas is compressed and directed to the bottom of the distillation column at a point lower than the first distilling section as taught by Thorogood in order to provide the similar and predictable result of increasing the efficiency of capturing more nitrogen from the waste gas stream.

Claims 2-4, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 4,595,405), hereinafter referred to as Agrawal, in view of Ha et al. (US 5,315,833), hereinafter referred to as Ha, and in view of Thorogood et al. (US 4,867,773), hereinafter referred to as Thorogood.

Regarding claim 2, Agrawal teaches a nitrogen production apparatus (Fig. 2) comprising:
a main heat exchanger (comprising 118s) configured to cool a feed air (104) scrubbed of specified impurities (103 scrubs CO2 and H20);

a distillation column (126) having a first distilling section (section at which 126 enters) whereto the expanded low-temperature feed air is introduced (since the feed air will fill up the entire portion of 126 below HX 132);
a main feed air supply line (comprising 100, 106, 106, 108, 112) configured to supply the feed air through the main heat exchanger to the distillation column;
a first branch line (branch line where turbine 114 is) branching from the main feed air supply line inside the main heat exchanger;
a first turbine (114) configured to expand a first diverted feed air (air passing through 114) supplied by the first branch line to produce a first low-temperature air (air leaving 114);
a first low-temperature air introduction line (line leaving turbine 114) configured to introduce the first low-temperature air to the main heat exchanger;
a second branch line (108) branching from the main feed air supply line in front of (interpreted as upstream) the main heat exchanger;
a second turbine (110) for expanding a second diverted feed air (within the second branch line) supplied by the second branch line to produce a second low-temperature air (air leaving 110) having a lower temperature (structure of HX combined with turbine 110 capable of producing a lower temperature) than the first low-temperature air;

a condensing section (section at 132) arranged in an upper section (upper section of distillation column where 132 is) of the distillation column;
an oxygen-rich liquid introduction line (128) configured to feed at least a portion
of oxygen-rich liquid from a lower section (lower section where 128 exits from 126) of the distillation column and introducing the oxygen-rich liquid into the condensing section as a coolant (condenses nitrogen in 132);
a recycled air removal line (144) configured to remove at least a portion of waste gas (gas within 144) from a location (top of distillation column where 144 is attached) in the condensing section;
a recycled air condenser (130);
a waste gas line (145) configured to remove a portion of the waste gas from the
condensing section to introduce into the main heat exchanger; and
a liquid nitrogen product removal line (136) configured to remove liquid nitrogen
from the distillation column.

Agrawal does not explicitly teach wherein the valve is an expansion valve configured to expand the low-temperature feed air obtained by cooling feed air in the main heat exchanger to produce a portion of the low-temperature feed air as liquefied feed air.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the valve taught by Agrawal to be an expansion valve as taught by Ha in order to produce the similar and predictable result of controlling the pressure at which the feed stream enters the distillation column, thereby increasing the efficiency of the nitrogen production apparatus.

Agrawal does not teach a recycled air compressor configured to compress at least a portion of the waste gas supplied by the recycled air removal line; a recycled air introduction line configured to introduce the compressed recycled air fed by the condenser section to the distillation column from a lower section of the distillation column than the location of the first distilling section;

Thorogood teaches a nitrogen production apparatus including a recycled air compressor (230) configured to compress at least a portion (portion within line 128) of waste gas (waste gas within line 243) supplied by a recycled air removal line (243); a recycled air introduction line (238) configured to introduce the compressed recycled air fed by the recycled air compressor to the distillation column to a lower section section where 238 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Agrawal such that a portion of the waste gas is compressed by a compressor and directed to the bottom of the distillation column at a point lower than the first distilling section as taught by Thorogood in order to provide the similar and predictable result of increasing the efficiency of capturing more nitrogen from the waste gas stream.

Regarding claim 3, Agrawal, as modified, teaches the nitrogen production apparatus as claimed in Claim 2, wherein the condensing section further comprises a second condenser (130) and a first condenser (132); wherein the recycled air removal line is arranged in the condensing section so as to introduce at least a portion of the gas (gas within 144 passing through 130) to be (capable of evaporating any liquid which passes through line 144 by way of 128 or any formation of liquid formed within line 144) evaporated by the first condenser into the recycled air compressor; and 
 	the waste gas line is arranged so as to introduce at least a portion of the gas (portion within line 144) to be evaporated by the second condenser into the main heat exchanger.

Regarding claim 4, Agrawal, as modified, teaches the nitrogen production apparatus as claimed in claim 3, wherein an oxygen-rich liquid (oxygen liquid in bottom of distillation 

Regarding claim 6, Agrawal, as modified, teaches the nitrogen production apparatus as claimed in claim 2, however not yet taught is a compressed recycled air cooling line configured to cool the compressed recycled air by the main heat exchanger.

Thorogood teaches everything discussed in claim 2, including the recycle air compressor (230, and further teaches a compressed recycled air cooling line (232/236) configured to cool the compressed recycled air by main heat exchanger 223.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Agrawal, as modified, to includea compressed recycled air cooling line which passes through the main heat exchanger as taught by Thorogood in order to provide the predictable result of cooling the compressed waste gas portion, that has had its temperature elevated due to compression, prior to it being introduced back in to the distillation column to further extract nitrogen, thereby increasing the efficiency of the nitrogen production apparatus.

Regarding claim 9, Agrawal, as modified, teaches the nitrogen production apparatus as claimed in claim 2, wherein Agrawal further teaches a feed air compressor (101) configured to compress air; and a scrubbing section (103) for scrubbing specificed .

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal, Thorogood and Ha as applied to claim 2, in further view of Freund (US 2011/0097225), hereinafter referred to as Freund.

Regarding claim 5, Agrawal, as modified, teaches the nitrogen production apparatus as claimed in claim 2, however has not yet taught a third turbine that is configured to expand the waste gas supplied by the waste gas line through the main heat exchanger to produce a low-temperature waste gas; and a shaft end of the third turbine is connected to a shaft end of the recycled air compressor.

Thorogood teaches everything discussed in claim 2, including the recycled air compressor, and wherein a third turbine (257) is configured to expand waste gas (by way of lines 243, 245 and 251) supplied by the waste gas line through a main heat exchanger (223) to produce a low-temperature waste gas (inherent that when a gas is expanded it is lowered in temperature).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Agrawal, as modified, to include a third turbine, as taught by Thorogood, in order to provide the predictable result of increasing the overall efficiency of the nitrogen production apparatus by using the 

Freund teaches a turbine (52) and a compressor (40) with a shaft end (end of 14 connected at 52) connected to the turbine and a shaft end (end of 14 connected at 40) thereby increasing the efficiency of the system by using the work output by expansion of air to drive (at least in part) the compressor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the third turbine and recycle gas compressor of Agrawal, as modified, to include a shaft with ends that connect the third turbine and recycle gas compressor in order to provide the similar and predictable result of using the expansion energy as work to drive the recycle air compressor by way of the shaft and thereby increasing the operating efficiency of the nitrogen production apparatus.

Regarding claim 8, Agrawal, as modified, teaches the nitrogen production apparatus as claimed in claim 2, further comprising: a first compressor (107) for further compressing the feed air; a first cooler (unlabeled cooler just downstream of 107) for cooling the feed air fed from the first compressor; a second compressor (113) for further compressing the feed air fed from the first cooler; a second cooler (unlabeled cooler just downstream of 113) for cooling the feed air fed from the second compressor.



Freund teaches a turbine (52) and a compressor (40) with a shaft end (end of 14 connected at 52) connected to the turbine and a shaft end (end of 14 connected at 40) thereby increasing the efficiency of the system by using the work output by expansion of air to drive (at least in part) the compressor.  Furthermore, Freund teaches wherein a shaft end of two turbines (42 and 44) are connected to a shaft end of two compressors (30 and 32)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Agrawal, as modified, by mechanically connecting the first and second turbines with the first and second compressors using ends of a shaft as taught by Freund in order to provide the predictable result using the energy produced by the expansion of the feed gas to drive the first and second compressors at least partially, thereby increasing the efficiency of the nitrogen production apparatus.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763